PER CURIAM.
Fair brought a complaint in circuit court seeking a “temporary restraining order without notice” against the City of Tallahassee. He sought relief from the city’s policies concerning refusal to take utility payments from pedestrians at a drive-in facility and requiring a written request in order to be placed on the city commission’s agenda. He also described certain grievances pertaining to the city’s actions regarding a proposed Veterans’ Day observance. The circuit court denied the complaint, finding that “the grievances enumerated by the plaintiff and the relief sought with respect thereto are not of such immediate egregious nature as to warrant the issuance of the requested Temporary Restraining Order Without Notice.” Fair immediately appealed and filed an initial brief with appendix, see Rules 9.130(a)(3)(B) and (e). We find that the trial judge correctly denied the complaint, see Beeler v. State of Florida, 513 So.2d 710 (Fla. 1st DCA 1987). Accordingly, the lower court’s order is affirmed without prejudice to appellant’s right to seek in-junctive or other relief in a proceeding wherein the defendants are given proper notice and an opportunity to be heard.
SHIVERS, WIGGINTON and NIMMONS, JJ., concur.